FOR PUBLICATION

ATTORNEYS FOR APPELLANT                      ATTORNEYS FOR APPELLEE:
BLAKE LAYMAN:
                                             GREGORY F. ZOELLER
CARA SCHAEFER WIENEKE                        Attorney General of Indiana
JOEL C. WIENEKE
Wieneke Law Office, LLC                      IAN MCLEAN
Plainfield, Indiana                          Deputy Attorney General
                                             Indianapolis, Indiana
ATTORNEY FOR APPELLANT
LEVI SPARKS:

VINCENT M. CAMPITI
Nemeth Feeney Masters & Campiti, P.C.
South Bend, Indiana

ATTORNEYS FOR AMICI CURIAE:
Juvenile Law Center, Center on Wrongful
Convictions of Youth and Children’s Law
Center, Inc.

SCOTT F. BIENIEK
Jeffrey A. Boggess, P.C.
Greencastle, Indiana

MARSHA L. LEVICK
Juvenile Law Center
Philadelphia, Pennsylvania                Sep 12 2014, 10:38 am


ATTORNEYS FOR AMICI CURIAE:
Indiana Public Defender Council

JOEL M. SCHUMM
Indianapolis, Indiana

MATTHEW HAYES
DANIELLE TEAGARDEN
SHEA THOMPSON
Certified Legal Interns
Indianapolis, Indiana

LARRY LANDIS
Indiana Public Defender Council
Indianapolis, Indiana
                            IN THE
                  COURT OF APPEALS OF INDIANA

BLAKE LAYMAN,                                )
                                             )
     Appellant-Defendant,                    )
                                             )
            vs.                              )   No. 20A04-1310-CR-518
                                             )
STATE OF INDIANA,                            )
                                             )
     Appellee-Plaintiff.                     )
                                             )
                                             )
LEVI SPARKS,                                 )
                                             )
     Appellant-Defendant,                    )
                                             )
            vs.                              )
                                             )
STATE OF INDIANA,                            )
                                             )
     Appellee-Plaintiff                      )



                   APPEAL FROM THE ELKHART CIRCUIT COURT
                       The Honorable Terry C. Shewmaker, Judge
                            Cause No. 20C01-1210-MR-7
                            Cause No. 20C01-1210-MR-5


                                 September 12, 2014

                            OPINION - FOR PUBLICATION

BAILEY, Judge




                                         2
                                        Case Summary

          In this consolidated appeal, Blake Layman and Levi Sparks appeal their convictions

for felony murder1as well as the sentences imposed thereon.

          We affirm in part and remand with instructions.

                                             Issues

          Layman and Sparks raise the following issues:

          I.      Whether their convictions and sentences violate the United States and
                  Indiana Constitutions;

          II.     Whether Indiana Code section 35-42-1-1, the felony murder statute,
                  was properly applied in this case; and

          III.    Whether their sentences are inappropriate.

          Sparks also argues that there is insufficient evidence to support his felony
          murder conviction.

                             Facts and Procedural History

          On October 3, 2012, sixteen-year-old Layman, seventeen-year-old Sparks, and

sixteen-year-old Jose Quiroz decided to commit burglary.            They searched Quiroz’s

neighborhood for a home where the residents were away because they were aware that the

presence of a homeowner during a burglary can result in more serious legal charges and

injuries. Sparks knocked on the door of the first house the young men targeted. When they

heard dogs barking, the young men left. Someone was home at the second house they

targeted.


1
    Ind. Code § 35-42-1-1.


                                                3
       Rodney Scott lived in the third house they targeted. He was upstairs taking a nap early

that afternoon and did not hear the young men knock at his front door. Believing that no one

was home at Scott’s house, Layman, Sparks, and Quiroz decided to break in. They contacted

their friends, eighteen-year-old Anthony Sharp and twenty-one-year-old Danzele Johnson to

help them.

       Later that afternoon, Layman, Quiroz, Johnson, and Sharp walked around to the back

of Scott’s house while Sparks remained outside with a cell phone so that he could contact

them if the police or another visitor arrived at Scott’s house. The four men kicked in the

steel back door and entered the house. Sharp grabbed a knife from the knife block in Scott’s

kitchen, and one of the young men took Scott’s watch and wallet from the kitchen counter.

       Scott was waking up from his nap when he heard a “boom . . . and [his] whole house

just shook.” Tr. p. 1058. After hearing a second loud boom and feeling a second vibration,

he remembered that there had been a burglary in the neighborhood earlier that week. Scott

grabbed his handgun and ran loudly down the stairs to scare away any intruders. When he

reached the bottom of the stairs, he saw Sharp run out the back door. Scott then turned and

saw two of the young men standing at a downstairs bedroom door. Scott was standing

between them and the kitchen door so they were unable to flee. Scott, who was afraid of

being injured or killed, and who was concerned that Sharp would return, decided to frighten

the young men into remaining in the bedroom by firing his handgun at the floor. When the

young men ran into the bedroom closet, Scott used his cell phone to call 911.




                                              4
       While Scott was on the phone with the dispatcher, the closet door opened. Scott

shouted at the men to keep the door closed. When the door opened again, Scott saw Johnson

fall to the floor. Quiroz, whom Scott now recognized as a neighbor, told Scott that Johnson

had been shot. Thereafter, Layman yelled out that he had also been shot. He asked Scott if

he could come out and lay on the bed. Scott told Layman to get back in the closet. When the

police arrived, Quiroz flew out of the closet, pushed over a piece of furniture, and crashed

through the bedroom window. While one of the officers pursued Quiroz, other officers

entered the house and arrested Layman, who was treated for his leg wound. Johnson died at

the scene from a gunshot wound.

       Layman, Sparks, Sharp, and Quiroz were all charged with felony murder. Pursuant to

Indiana Code section 31-30-1-4, Indiana’s Automatic Waiver Statute, felony murder charges

were filed against Layman, Sparks, and Quiroz in the Elkhart Circuit Court, where they

would all be tried as adults. Quiroz pleaded guilty, and the trial court sentenced him to fifty-

five years imprisonment with ten years suspended to probation. Layman, Sparks, and Sharp

were all tried together and convicted of felony murder. The trial court sentenced Layman to

fifty-five years imprisonment and Sparks to fifty years imprisonment. Layman and Sparks

appeal their convictions and sentences.

                                  Discussion and Decision

                      I. Constitutionality of Convictions and Sentences

       Layman and Sparks raise several constitutional challenges to their convictions and

sentences. Specifically, they argue that Indiana Code section 31-30-1-4, which requires


                                               5
adult-court jurisdiction over their offenses, is unconstitutional on its face and as applied,

violates their right to equal protection under the Fourteenth Amendment to the United States

Constitution and the Privileges and Immunities Clause of the Indiana Constitution, and

violates the Due Process Clause of the Federal Constitution and the Due Course of Law

Clause in the Indiana Constitution. Layman and Sparks also argue that a mandatory

minimum sentence of forty-five years for juveniles convicted of felony murder violates the

Eighth Amendment prohibition against cruel and unusual punishment, and a penalty range of

forty-five to sixty-five years for reckless behavior resulting in death violates the

Proportionality Clause of the Indiana Constitution.

       However, a challenge to the constitutionality of criminal statutes must generally be

raised by a motion to dismiss before trial, and the failure to do so forfeits the issue on appeal.

Adams v. State, 804 N.E.2d 1169, 1172 (Ind. Ct. App. 2004). The policy reasons for this

rule, which include the preservation of judicial resources, the opportunity for a full

development of the record, the utilization of trial court fact-finding expertise, and the

assurance of a claim being tested by the adversary process, apply with particular force where

the claim is a constitutional one. Endres v. Indiana State Police, 809 N.E.2d 320, 322 (Ind.

2004) (declining to address claim of state constitutional right to religious freedom where the

record and arguments were not sufficiently developed for this Court to decide important issue

of Indiana constitutional law).

       Here, Layman and Sparks both failed to file a motion to dismiss, and they did not

object to the constitutionality of the statutes at trial. As a result, Layman and Sparks may not


                                                6
challenge the constitutionality of these statutes for the first time on appeal, and these

constitutional issues are forfeited. See Plank v. Community Hospitals of Indiana, Inc., 981
N.E.2d 49, 55 (Ind. 2013) (holding that Plank forfeited the opportunity for a hearing to

develop his constitutional challenges where he did not preserve his claim).

                                      II. Felony Murder

       Layman and Sparks also argue that Indiana Code Section 35-42-1-1, the felony murder

statute, was not properly applied in this case. The gravamen of this argument is that

Johnson’s death was not reasonably foreseeable to Layman and Sparks, which is a challenge

to the sufficiency of the evidence.

       When we review the sufficiency of the evidence, we do not reweigh the evidence or

assess the credibility of the witnesses. Glenn v. State, 999 N.E.2d 859, 861 (Ind. Ct. App.

2013). We consider only the probative evidence and the reasonable inferences supporting the

verdict. Id. The evidence is sufficient if it permits a reasonably drawn inference that

supports the verdict. Id. The conviction will be affirmed unless no reasonable fact finder

could find the elements of the crime proven beyond a reasonable doubt. Id.

       Indiana Code section 35-42-1-1(2) provides that a “person who . . . kills another

human being while committing or attempting to commit . . . burglary . . . commits murder, a

felony.” The State need not prove intent to kill, only the intent to commit the underlying

felony. Exum v. State, 812 N.E.2d 204, 207 (Ind. Ct. App. 2004), trans. denied. In Palmer v.

State, 704 N.E.2d 124, 126 (Ind. 1999), our supreme court held that the statutory language

“kills another human being while committing” does not restrict the felony murder provision


                                             7
only to instances in which the felon is the killer, but may also apply equally when the felon

contributes to the death of any person. The Palmer court used this interpretation of the felony

murder statute to affirm Palmer’s conviction for the death of his co-perpetrator who was shot

and killed by a law enforcement officer. Id. Specifically, our supreme court explained as

follows:

               Our Court of Appeals has correctly observed: “[A] person who
       commits or attempts to commit one of the offenses designated in the felony-
       murder statute is criminally responsible for a homicide which results from the
       act of one who was not a participant in the original criminal activity. Where
       the accused reasonably should have . . . foreseen that the commission of or
       attempt to commit the contemplated felony would likely create a situation
       which would expose another to the danger of death at the hands of a
       nonparticipant in the felony, and where death in fact occurs as was foreseeable,
       the creation of such a dangerous situation is an intermediary, secondary, or
       medium in effecting or bringing about the death of the victim. There, the
       situation is a mediate contribution to the victim’s killing.

Id. (citing Sheckles v. State, 684 N.E.2d 201, 205 (Ind. Ct. App. 1997). See also Jenkins v.

State, 726 N.E.2d 268 (Ind. 2000) (affirming Jenkins’ felony murder conviction where co-

perpetrator was shot and killed by robbery victim).

       Here, Layman, Sparks and three co-perpetrators participated in a home invasion to

commit a burglary. Four of the perpetrators broke down Scott’s back door while Sparks

watched for the police or visitors to Scott’s house. The victim of an unlawful entry of or

attack on his dwelling fighting back with deadly force is a natural consequence that has been

justified by our State’s legislature. See I.C. § 35-41-3-2. In addition, our State Constitution

gives the people a right to bear arms for the defense of themselves. Indiana Constitution

Article I, § 32. For these reasons, it was reasonably foreseeable that the victim’s acts of self-


                                               8
defense or defense of his dwelling were likely to create a situation leading to the death of one

of the co-perpetrators. See Exum, 812 N.E.2d at 208.

       To the extent that Layman and Sparks ask us to overturn Palmer and Jenkins, we

decline the invitation. It is not this Court’s role to reconsider or declare invalid decisions of

our Supreme Court. Horn v. Hendrickson, 824 N.E.2d 690, 694 (Ind. Ct. App. 2005).

Indiana Supreme Court precedent is binding upon us until it is either changed by that court or

by legislative enactment. Dragon v. State, 774 N.E.2d 103, 107 (Ind. Ct. App. 2002), trans.

granted then grant of trans. denied.

                                            III. Sentences

       Layman and Sparks also argue that their sentences are inappropriate. A defendant

convicted of felony murder faces a sentencing range of forty-five to sixty-five years, with an

advisory sentence of fifty-five years. Ind. Code § 35-50-2-3. The trial court sentenced

Layman to fifty-five years, and Sparks to fifty years.

       The authority granted to this Court by Article 7, § 6 of the Indiana Constitution

permitting appellate review and revision of criminal sentences is implemented through

Appellate Rule 7(B), which provides: “The Court may revise a sentence authorized by

statute if, after due consideration of the trial court’s decision, the court finds that the sentence

is inappropriate in light of the nature of the offense and the character of the offender.” Under

this rule, and as interpreted by case law, appellate courts may revise sentences after due

consideration of the trial court’s decision, if the sentence is found to be inappropriate in light

of the nature of the offense and the character of the offender. Cardwell v. State, 895 N.E.2d
9
1219, 1222-225 (Ind. 2008); Serino v. State, 798 N.E.2d 852, 856-57 (Ind. 2003). The

principal role of such review is to attempt to leaven the outliers. Cardwell, 895 N.E.2d at

1225.

        Although senseless, the murder in this case is not particularly heinous. See Brown v.

State, 10 N.E.3d 1, 5 (Ind. 2014). There is no evidence that the victim was tortured or beaten

or lingered in pain. See id. Further, the evidence reveals that this is the first offense for

which Layman and Sharp were charged as adults. Both young men have previously been

under informal supervision in juvenile court. Although this does not reflect favorably upon

their character, their offenses were not particularly serious and were not related to the murder

in this case. See id. at 6.

        In addition, although the record reflects that the young men have a history of

marijuana usage, where adolescents are the victims of addiction, this fact does not necessarily

indicate bad character. See id. Rather, a juvenile offender’s difficult upbringing, which can

include early drug and alcohol use, can serve to diminish the juvenile’s culpability and weigh

in favor of a lesser sentence. Id. (citing Graham v. Florida, 560 U.S. 48, 92 (2010)). Further,

Layman was only sixteen and Sparks was only seventeen at the time of the crime.

“Sentencing considerations for youthful offenders – particularly for juveniles – are not

coextensive with those for adults.” Id. (quoting Miller v. Alabama, 132 S. Ct. 2455, 2469

(2012).    It is therefore necessary to consider an offender’s youth and its attendant

characteristics both at initial sentencing and on appellate review. Brown, 10 N.E.3d at 6-7.




                                              10
       Lastly, we note that after Quiroz pled guilty, the trial court sentenced him to the fifty-

five-year advisory sentence and suspended ten years to probation. However, the trial court

sentenced Layman to fifty-five years and Sparks to fifty years. We can discern no difference

in the relative culpability of the three defendants and their respective roles in this crime. The

only difference we discern is that Quiroz pled guilty and Layman and Sparks exercised their

constitutional right to a jury trial. It is constitutionally impermissible for a trial court to

impose a more severe sentence because the defendant chose to stand trial rather than plead

guilty. Walker v. State, 454 N.E.2d 425 (Ind. Ct. App. 1983).

       Based on the foregoing, we conclude that Layman’s and Sparks’ sentences are

inappropriate. Like Quiroz, ten years of Layman’s sentence should be suspended to

probation and five years of Sparks’ sentence should be suspended to probation.

                               IV. Sufficiency of the Evidence

       Lastly, Sparks argues that there is insufficient evidence to support his felony murder

conviction because he did not enter the house. However, Sparks, whose cursory argument is

less than a page long, cites no cases in support of his claim. Sparks has therefore waived this

issue on appeal. See Indiana Appellate Rule 46(A)(8)(a) (stating that each argument must be

supported by citations to authorities, statutes, and the appendix or parts of the record on

appeal relied on); Smith v. State, 822 N.E.2d 193, 202-03 (Ind. Ct. App. 2005) (holding that

an issue is waived when a party fails to provide adequate citation to authority), trans. denied.

        Waiver notwithstanding, we find sufficient evidence to support Sparks’ conviction.

As previously stated, when reviewing sufficiency of the evidence claims, we consider only


                                               11
the evidence most favorable to the verdict and all reasonable inferences that can be drawn

therefrom. Exum, 812 N.E.2d at 207. If there is substantial evidence of probative value

from which a trier of fact could find guilt beyond a reasonable doubt, we will affirm the

conviction. Id.

       Here, Sparks claims that “[n]o evidence at trial could lead to the conclusion that

[Sparks] had anything at all to do with the burglary which constitutes the underlying charge

for this felony murder conviction. [Sparks] did not enter the house.” Sparks’ Br. p. 19.

However, our review of the evidence reveals that Sparks participated in the crime by

knocking on the doors of the targeted victims. Sparks also functioned as a “lookout” who

remained outside Scott’s house with a cell phone so that he could warn the young men if the

police or another visitor arrived at Scott’s house. A “lookout” is an accomplice to the crime

and subject to being tried as a principal. Terry v. State, 545 N.E.2d 831, 831 (Ind. 1989).

See also Exum, 812 N.E.2d at 208 (holding that defendant who was not the leader of the

robbery, was not carrying a firearm, and may not have been in the apartment when his

accomplice died, was criminally liable for the actions of his co-perpetrators). There is

sufficient evidence to support Sparks’ felony murder conviction.

                                         Conclusion

       Layman and Sparks forfeited appellate review of their constitutional claims because

they failed to raise them at trial. The felony murder statute was properly applied in this case,

and there is sufficient evidence to support Sparks’ conviction. However, we remand this




                                              12
cause to the trial court with instructions to issue an amended sentencing order consistent with

this opinion.

       Affirmed and remanded.

MAY, J., concurs in result with separate opinion.

KIRSCH, J., dissents with separate opinion.




                                              13
                          IN THE
                COURT OF APPEALS OF INDIANA
BLAKE LAYMAN,                                       )
                                                    )
       Appellant-Defendant,                         )
                                                    )
              vs.                                   )    No. 20A04-1310-CR-518
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-.Plaintiff,                         )
                                                    )
LEVI SPARKS,                                        )
                                                    )
              vs.                                   )
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee.                                    )


MAY, Judge, concurring with opinion (separate)

       While I reluctantly agree a jury could find Layman and Sparks guilty of felony murder

even though neither they nor their accomplices killed anyone, I write separately to address

whether Layman and Sparks waived the constitutional issues they raise. I write also to

express my serious concerns about the felony murder statute and how it was applied in the

case before us, and to suggest an approach to its application that I believe is more in line with

recent Indiana and United States Supreme Court decisions.

                                               14
       1.     The Statutory Language

       I note initially that the language of the felony murder statute suggests the legislature

did not intend it to be applied to a situation like that before us, where the killing was

committed by one resisting the felony and not by any defendant. That statute provides: “A

person who . . . kills another human being while committing or attempting to commit . . .

burglary . . . commits murder, a felony.” Ind. Code § 35-42-1-1. Neither Layman nor Sparks

killed another human being while committing their burglary.

       In his separate opinion in Palmer v. State, 704 N.E.2d 124 (Ind. 1999), Justice

Sullivan said: “I do not believe that our statutes authorize the imposition of liability for

murder where the defendant’s co-perpetrator is the victim.” Id. at 128 (Sullivan, J.,

concurring in part and dissenting in part). Palmer was attempting to help Robert Williams

escape from the custody of law enforcement, and a correctional officer killed Williams in the

course of the attempted escape. Justice Sullivan noted “Palmer here did not kill another

human being; his co-perpetrator was killed by a law enforcement official. Under the terms of

the felony murder statute, Palmer is not guilty of felony murder.” Id.

       The Palmer majority held otherwise, however, and affirmed Palmer’s conviction:

“The statutory language ‘kills another human being while committing’ does not restrict the

felony murder provision only to instances in which the felon is the killer, but may also apply

equally when, in committing any of the designated felonies, the felon contributes to the death

of any person.” Id. at 126.




                                              15
       Layman, Sparks, and amici argue persuasively that we should reconsider Palmer, but

we may not accept their invitation to do so. Indiana Supreme Court precedent is binding on

us until it is changed by that court or by legislative enactment. Dragon v. State, 774 N.E.2d
103, 107 (Ind. Ct. App. 2002), trans. denied. Indiana Appellate Rule 65(A) authorizes us to

criticize existing law, but it is not our role to “reconsider” Supreme Court decisions. Id.

       2.      Waiver of Constitutional Issues

       I cannot agree that Layman and Sparks forfeited their challenges to the

constitutionality of their sentences or of the statute pursuant to which they were tried in adult

court and not juvenile court. We may address constitutional issues that were not raised

below, and it is appropriate to do so in this case.

       In Morse v. State, 593 N.E.2d 194, 197 (Ind. 1992), cert. denied sub nom. Morse v.

Hanks, 528 U.S. 851 (1999), our Indiana Supreme Court said, “the constitutionality of a

statute may be raised at any stage of the proceeding including raising the issue sua sponte by

this Court.” In Plank v. Cmty. Hospitals of Indiana, Inc., 981 N.E.2d 49, 53 (Ind. 2013), that

Court clarified that

       appellate review presupposes that a litigant’s arguments have been raised and
       considered in the trial court. To abandon that principle is to encourage the
       practice of ‘sandbagging’: suggesting or permitting, for strategic reasons, that
       the trial court pursue a certain course, and later -- if the outcome is unfavorable
       -- claiming that the course followed was reversible error.” Declining to review
       an issue not properly preserved for review is essentially a “cardinal principal
       [sic] of sound judicial administration.

(quoting Freytag v. Comm’r of Internal Revenue, 501 U.S. 868, 895 (1991) (Scalia, J.,

concurring).


                                               16
       But the Plank Court then noted appellate courts have long exercised discretion to

address the merits of a constitutional claim notwithstanding waiver.           It concluded:

“Essentially, Morse stands for the proposition that appellate courts are not prohibited from

considering the constitutionality of a statute even though the issue otherwise has been

waived. And indeed a reviewing court may exercise its discretion to review a constitutional

claim on its own accord.” Id. at 53-54.

       I would exercise that discretion in this case. Layman and Sparks have raised

important issues that have not been addressed by our courts and those issues deserve our

consideration.

       3.     Application of Felony Murder Statute to Juveniles

       In companion cases Brown v. State, 10 N.E.3d 1 (Ind. 2014), and Fuller v. State, 9
N.E.3d 653 (Ind. 2014), our Indiana Supreme Court summarized recent United States

Supreme Court statements regarding the culpability of juvenile offenders. Those decisions

addressed whether the sentences imposed on fifteen-year-old Fuller and sixteen-year-old

Brown were inappropriate.

       After noting the Indiana Constitution authorizes independent appellate review and

revision of a trial court’s sentencing decision when the sentence is inappropriate in light of

the nature of the offense and the character of the offender, Brown, 10 N.E.3d at 6, the Court

addressed the effect of juvenile status on the character of each defendant. In Brown’s case,

the Court said:

              Finally -- and most significantly -- Brown was only sixteen years old at
       the time of the crime. We take this opportunity to reiterate what the United

                                             17
States Supreme Court has expressed: Sentencing considerations for youthful
offenders -- particularly for juveniles -- are not coextensive with those for
adults. See Miller v. Alabama, __ U.S. __, 132 S. Ct. 2455, 2469, 183 L.
Ed.2d 407 (2012) (requiring the sentencing judge to “take into account how
children are different, and how those differences counsel against irrevocably
sentencing them to a lifetime in prison” (footnote omitted)). Thus, both at
initial sentencing and on appellate review it is necessary to consider an
offender’s youth and its attendant characteristics.
        In holding death sentences and mandatory life without parole sentences
for those under the age of eighteen to be unconstitutional, the United States
Supreme Court has underpinned its reasoning with a general recognition that
juveniles are less culpable than adults and therefore are less deserving of the
most severe punishments. See Graham [v. Florida, 560 U.S. 48, 68 (2010)].
This presumption that juveniles are generally less culpable than adults is based
on previous and ongoing “‘developments in psychology and brain science’”
which “‘continue to show fundamental differences between juvenile and adult
minds’” in, for instance, “‘parts of the brain involved in behavior control.’”
Miller, 132 S. Ct. at 2464 (quoting Graham, 560 U.S. at 68, 130 S. Ct. 2011).
The Supreme Court has discerned “three significant gaps between juveniles
and adults.” Id. First, “[a]s compared to adults, juveniles have a ‘lack of
maturity and an underdeveloped sense of responsibility.’” Graham, 560 U.S. at
68, 130 S. Ct. 2011 (quoting Roper v. Simmons, 543 U.S. 551, 569, 125 S. Ct.
1183, 161 L. Ed. 2d 1 (2005) (quotation omitted)). Second, “they ‘are more
vulnerable or susceptible to negative influences and outside pressures,
including peer pressure,’” id., (quoting Roper, 543 U.S. at 569, 125 S. Ct.
1183), and “they have limited ‘contro[l] over their own environment’ and lack
the ability to extricate themselves from horrific, crime-producing settings.”
Miller, 132 S. Ct. at 2464 (alteration in original) (quoting Roper, 543 U.S. at
569, 125 S. Ct. 1183). Finally, “a child’s character is not as ‘well formed’ as
an adult’s . . . and his actions [are] less likely to be ‘evidence of irretrievabl[e]
deprav[ity].’” Id. (alteration in original) (quoting Roper, 543 U.S. at 570, 125
S. Ct. 1183). “These salient characteristics mean that ‘[i]t is difficult even for
expert psychologists to differentiate between the juvenile offender whose
crime reflects unfortunate yet transient immaturity, and the rare juvenile
offender whose crime reflects irreparable corruption.’” Graham, 560 U.S. at
68, 130 S. Ct. 2011 (alteration in original) (quoting Roper, 543 U.S. at 573,
125 S. Ct. 1183). Even justices not finding categorical Constitutional
violations in these juvenile cases agree with this precept. See Graham, 560
U.S. at 90, 130 S. Ct. 2011 (Roberts, C.J., concurring in the judgment)
(“Roper’s conclusion that juveniles are typically less culpable than adults has
pertinence beyond capital cases.”); Roper, 543 U.S. at 599, 125 S. Ct. 1183
(O'Connor, J., dissenting) (“It is beyond cavil that juveniles as a class are

                                         18
       generally less mature, less responsible, and less fully formed than adults, and
       that these differences bear on juveniles’ comparative moral culpability.”).
                                               *****
               Similar to a life without parole sentence, Brown’s 150 year sentence
       “‘forswears altogether the rehabilitative ideal.’” Miller, 132 S. Ct. at 2465
       (quoting Graham, 560 U.S. at 74, 130 S. Ct. 2011). Indeed, Brown’s sentence
       essentially “‘means denial of hope; it means that good behavior and character
       improvement are immaterial; it means that whatever the future might hold in
       store for the mind and spirit of the [juvenile] convict, he will remain in prison
       for the rest of his days.’” Graham, 560 U.S. at 70, 130 S. Ct. 2011 (quoting
       Naovarath v. State, 105 Nev. 525, 779 P.2d 944, 944 (1989)).
10 N.E.3d at 7-9. The Brown court affirmed Brown’s convictions and remanded so the trial

court could issue an amended sentencing order. It reached the same result in Fuller after

conducting the same analysis of juvenile culpability. But, significantly, the Court did not

instruct the trial court to impose on Brown the same revised sentence it instructed the trial

court to impose on Fuller:

       In the case of sixteen-year-old Brown we employed our collective sense of
       what was an appropriate sentence and determined he “should receive an
       enhanced sentence of sixty years for each count of murder to be served
       concurrently and an enhanced sentence of twenty years for robbery to be
       served consecutively, for a total aggregate sentence of eighty years
       imprisonment.” Brown, [10 N.E.3d at 8]. We believe Fuller is entitled to a
       sentence revision as well. But we are not inclined to revise Fuller’s sentence
       to be precisely the same, or even less than that of his cohort. Although only a
       year older than Fuller, Brown unlike Fuller was an accomplice -- a factor that
       we found particularly important. Instead Fuller was one of the actual shooters.

Fuller, 9 N.E.3d at 658-59. As noted above and in the lead opinion, in the case before us

neither Layman nor Sparks was “the actual shooter” and neither could be characterized as an

“accomplice” to the person who carried out the shooting except under the most expansive

definition of that term.


                                              19
       In light of the rationale expressed by the Indiana and United States Supreme Courts as

summarized in Brown and Fuller, I agree that Layman’s and Sparks’ sentences were

inappropriate. But I believe the Brown and Fuller reasoning is instructive in the case before

us, not just as pertains to their sentences, but also as to the basis for their culpability for

felony murder.

       Felony murder has been called “one of the most controversial doctrines in the field of

criminal law.” See Erwin S. Barbre, Annotation, What felonies are inherently or foreseeably

dangerous to human life for purposes of felony-murder doctrine, 50 A.L.R. 3d 397 (1973).

That is because the primary function of the doctrine is to relieve the prosecution of the

necessity of proving, and the jury of the necessity of finding, actual malice on the part of the

defendant in the commission of the homicide. Id. In other words, under the felony-murder

doctrine, the malice involved in the perpetration or attempted perpetration of the felony is

“transferred” or “imputed” to the commission of the homicide so that the accused can be

found guilty of murder even though the killing is accidental. Id.

       One limitation of the felony-murder doctrine is that it applies only to felonies that are

inherently or foreseeably dangerous to human life. Id. It is that “foreseeability” standard that

concerns me in the case before us, where the defendants are not adults. In Indiana, the State

need not prove that the defendant’s acts were the sole cause of death, only that the acts

contributed, whether mediately or immediately, to the victim’s death. Sheckles v. State, 684
N.E.2d 201, 205 (Ind. Ct. App. 1997), trans. denied. “Mediate” means “[t]o act as the




                                              20
intermediary or medium in effecting, bringing about, communicating, transferring, or the

like.” Id. (quoting Webster’s New International Dictionary 1526 (2d ed. 1943)).

       In light of the above definitions, a person who commits or attempts to commit an

offense designated in the felony-murder statute is criminally responsible for a homicide that

results from the act of one who was not a participant in the original criminal activity. Id.

Where the accused reasonably should have foreseen that the commission of or attempt to

commit the contemplated felony would likely create a situation that would expose another to

the danger of death at the hands of a nonparticipant in the felony, and where death in fact

occurs as was foreseeable, the creation of such a dangerous situation is a mediate

contribution to the victim’s killing. Id.

       Layman’s and Sparks’ automatic waiver into adult court subjected them to that

reasonable foreseeability standard, and that raises concerns about the way we apply the

felony murder statute to juveniles. Some juveniles convicted of felony murder did not kill

and did not intend to kill. Arrington v. State, 113 So. 3d 20, 24 (Fla. Dist. Ct. App. 2012)

review denied, 104 So. 3d 1087 (Fla. 2012). That appears to be the case with Layman and

Sparks. “Foreseeability is a more complex issue, but it is reasonable to conclude that some

juveniles involved as principals to murder or in felony murders did not foresee that a death

was a possible outcome of their conduct.” Id.

       Subjecting a juvenile who did not kill or intend to kill anyone to a murder prosecution

in adult court based solely on the premise it was “foreseeable” to the juvenile that someone

might be killed is problematic because juveniles do not “foresee” like adults do. As


                                             21
explained above, Fuller, Brown, and a number of recent decisions from the United States

Supreme Court have expanded on what has long been recognized -- that the thought

processes of adults and juveniles are fundamentally different and the justice system generally

should not treat juveniles the same as adults. Therefore, “from a moral standpoint it would

be misguided to equate the failings of a minor with those of an adult.” Roper, 543 U.S. at

570. Further, defendants who do not kill, intend to kill, or foresee that life will be taken are

categorically less deserving of the most serious forms of punishment than are murderers.

Graham, 560 U.S. at 69.

       I am concerned that our application of the tort-like “foreseeability” standard to

juveniles waived into adult court and tried for felony murder is inconsistent with the

reasoning our Indiana Supreme Court applied to sentencing review in Fuller and Brown and

the United States Supreme Court decisions cited therein. The inherent differences between

children and adults have been recognized in decisions applying tort standards similar to

foreseeability. For example, in a determination whether a suspect is “in custody” for

Miranda purposes, a child’s age might affect how a reasonable person in a suspect’s position

would perceive his or her freedom to leave -- that is, a reasonable child subjected to police

questioning will sometimes feel pressured to submit when a reasonable adult would feel free

to go. J.D.B. v. N. Carolina, __ U.S. __, 131 S. Ct. 2394, 2403 (2011). “We think it clear

that courts can account for that reality without doing any damage to the objective nature of

the custody analysis.” Id.

       These distinctions are not new:


                                              22
       The law has historically reflected the same assumption that children
       characteristically lack the capacity to exercise mature judgment and possess
       only an incomplete ability to understand the world around them. See, e.g., 1
       W. Blackstone, Commentaries on the Laws of England 464 - 465 (hereinafter
       Blackstone) (explaining that limits on children’s legal capacity under the
       common law “secure them from hurting themselves by their own improvident
       acts”). Like this Court’s own generalizations, the legal disqualifications
       placed on children as a class—e.g., limitations on their ability to alienate
       property, enter a binding contract enforceable against them, and marry without
       parental consent -- exhibit the settled understanding that the differentiating
       characteristics of youth are universal. Indeed, even where a “reasonable
       person” standard otherwise applies, the common law has reflected the reality
       that children are not adults. In negligence suits, for instance, where liability
       turns on what an objectively reasonable person would do in the circumstances,
       “[a]ll American jurisdictions accept the idea that a person’s childhood is a
       relevant circumstance” to be considered.
                                           *****
       As this discussion establishes, “[o]ur history is replete with laws and judicial
       recognition” that children cannot be viewed simply as miniature adults.

Id. at 2403-04. The imposition of an adult “foreseeability” standard on juveniles prosecuted

in adult court for felony murder reflects a disregard for that “history [of] judicial recognition

that children cannot be viewed simply as miniature adults.” Id. at 2404.

       Courts in other jurisdictions have recognized a partial solution to that dilemma. In

considering the applicability of the felony-murder rule where, as here, the killing is

committed by someone resisting the felony, numerous courts have adopted the view that for a

defendant to be held guilty of murder, it is necessary that the act of killing be that of the

defendant, and for the act to be his, it is necessary that it be committed by him or by someone

acting in concert with him. See, e.g., Erwin S. Barbre, Annotation, Criminal Liability where

Act of Killing is Done by One Resisting Felony or Other Unlawful Act Committed by

Defendant, 56 A.L.R. 3d 239 (1974). That approach is referred to as the “agency approach,”


                                               23
and it renders the felony-murder rule inapplicable where, as in the case before us, the killing

is done by one resisting the felony. Id. The other approach, which Indiana courts have

followed in cases involving adult felony murder defendants, permits a conviction where, as

here, any death is a foreseeable consequence of the felon’s acts, even if the killing is the

result of a non-participant’s actions. It is referred to as the “proximate cause” theory. Id.

       I acknowledge that our courts have not adopted the agency approach where the

defendant is an adult, but I have found no decision that would foreclose application of that

approach to a juvenile defendant. Adoption of the agency approach for juveniles would be

consistent with our Supreme Court’s statement in its Fuller sentencing analysis: “Although

only a year older than Fuller, Brown unlike Fuller was an accomplice -- a factor that we

found particularly important. Instead Fuller was one of the actual shooters.” Fuller, 9
N.E.3d at 658-59.

       As the lead opinion’s outcome in the case before us is permitted by existing Indiana

law, I must concur in the result. But I believe application of the agency approach to

prosecutions of juvenile felony murder defendants, even though such defendants are subject

to adult court jurisdiction, offers an approach more consistent with the spirit of Brown and

Fuller than the ”proximate cause” approach required by Palmer for adult felony murder

defendants.




                                              24
                             IN THE
                   COURT OF APPEALS OF INDIANA

BLAKE LAYMAN,                                  )
                                               )
      Appellant-Defendant,                     )
                                               )
             vs.                               )
                                               )
STATE OF INDIANA,                              )
                                               )
      Appellee-Plaintiff.                      )
                                               )
      and                                      )      No.   20A04-1310-CR-518
                                               )
LEVI SPARKS,                                   )
                                               )
      Appellant-Defendant,                     )
                                               )
             vs.                               )
                                               )
STATE OF INDIANA,                              )
                                               )
      Appellee-Plaintiff.                      )



KIRSCH, Judge, dissenting

      In Palmer v. State, 704 N.E.2d 124 (1999), our Supreme Court was presented with

the question whether a kidnapper in the commission of a kidnapping commits felony murder

                                          25
under the Indiana murder statute when a law enforcement officer kills the accomplice of the

person committing the kidnapping. It held that under the circumstances then before the

court, the kidnapper committed felony murder. Id. at 125.

       A year later in Jenkins v. State, 726 N.E.2d 268, 271 (Ind. 2000), the Court upheld a

felony murder conviction arising from a robbery where the “defendant and his co-perpetrator

engaged in dangerously violent and threatening conduct and that their conduct created a

situation that exposed persons present to the danger of death.”

       In both Palmer and Jenkins, the defendants were (1) armed and (2) engaged in

dangerously violent and threatening conduct when they committed the underlying felony. In

Palmer, the defendant pointed a loaded and cocked handgun at the head of a police officer

and fired it, injuring the officer. In Jenkins, the armed defendant and his co-perpetrator tied

up the two victims and were in the process of murdering one of them when one of the victims

got loose, picked up a gun and shot and killed the co-perpetrator.

       In both Palmer and Jenkins, the Court concluded that the defendants’ conduct clearly

raised the foreseeable possibility that the intended victim might resist or that law enforcement

would respond and thereby created a risk of death to persons present and that the defendant’s

felonious conduct was the mediate or immediate cause of the co-perpetrator’s death.

       Here, by contrast, sixteen-year old Blake Layman and seventeen-year old Levi Sparks

were (1) unarmed and (2) attempting to commit a non-violent burglary of what they believed

was an unoccupied residence. The defendants here were attempting to commit a non-violent

crime when the unforeseeable tragedy giving rise to this case unfolded.


                                              26
       Because the circumstances here are very different from those before the Court in

Palmer and Jenkins, I respectfully dissent from my colleagues’ conclusion that Indiana Code

section 35-42-1-1, the felony murder statute, was properly applied in this case.




                                            27